Citation Nr: 1403473	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right arm numbness, to include as secondary to service-connected thoracolumbar spine disability.

2.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected thoracolumbar spine disability.

3.  Entitlement to service connection for arthritis, claimed as rheumatism.

4.  Entitlement to service connection for a left foot/ankle disorder.

5.  Entitlement to a rating in excess of 20 percent for thoracolumbar spine disorder.

6.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.

7.  Entitlement to a total rating based upon individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 2008 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In June 2012 these matters were remanded for further development, to include VA examinations and opinions.

In addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the electronic file reveals copies of records and adjudicatory documents pertinent to the matters on appeal that have been considered.

In a November 2007 statement, the Veteran indicated that he has depression as a result of his service-connected back disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

In a December 2012 rating decision, the RO increased the Veteran's rating for left lower extremity radiculopathy to 20 percent effective from February 9, 2007 (the date of the original claim for increased rating).  As the Veteran has not expressed his agreement with the current rating assigned, such issue remains on appeal before the Board.

The issues of service connection for cervical spine disability, right arm numbness; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran has not had a diagnosis of rheumatism at any point during the appeal period.

3.  A left foot/ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

4.  Pertinent to the April 2008 claim for increase, the Veteran's service connected thoracolumbar spine disorder is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine; separately ratable neurological symptoms (other than what is currently compensated) or incapacitating episodes of intervertebral disc syndrome are not shown.

5.  Throughout the appeal period, the Veteran's left lower extremity radiculopathy is shown to be no more than moderate.


CONCLUSIONS OF LAW

1.  Arthritis claimed as rheumatism was not incurred in or aggravated by the Veteran's active duty service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).
2.  A left foot/ankle disorder was not incurred in or aggravated by the Veteran's active duty service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

3.  The criteria for an increased rating in excess of 20 percent for thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5237 (2013).

4.  The criteria for an increased rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3 , 4.124a, Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

A June 2008 pre-rating letter fully satisfied the duty to notify provisions with regard to the Veteran's claims for service connection and increased rating claims.  For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In addition, the Veteran has not alleged prejudice with regard to any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, service personnel records, Social Security Administration (SSA) records, VA outpatient treatment records, and various private treatment records are in the claims file.

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for rheumatism; however, the Board finds that such is not necessary.  Specifically, as will be discussed below, there is no competent, credible evidence that the Veteran had rheumatism during service or that such is currently shown.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim for service connection for rheumatism. 

Relevant to the other issues decided herein, the Veteran was afforded VA examinations in June 2008 and pursuant to the Board remand, in July 2012.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, the Veteran's lay assertions and current complaints, and because they describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its June 2012 remand directive.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board directed the AMC/RO to arrange for the Veteran to undergo VA orthopedic examinations in order to determine whether or not the left foot/ankle disorder was related to service; and to assess the current severity of his service-connected disabilities.  This was accomplished in July 2012.  Additionally, the examiner included the requested opinions and furnished rationale to explain the conclusions.

The Board's June 2012 remand also instructed the AMC/RO to readjudicate the claims and furnish a supplemental statement of the case (SSOC) if any of the claims were denied.  This was accomplished by an April 2013 SSOC.
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeals.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  In a recent decision, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) determined that such an alternative method can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Arthritis, claimed as rheumatism

The Veteran contends that his current rheumatism was the result of an injury sustained during service.  

Service treatment records from the Veteran's period of service were negative for complaints, treatments, or diagnoses related to arthritis, claimed as rheumatism.  Although no discharge examination appears to be on file, no such disability is shown on a VA general medical examination in September 1980, five months post service.

Post service private and VA treatment records show no complaints, treatment, or diagnosis for rheumatism.  A March 2007 VA record documents degenerative disc disease of the lumbar spine.

In a November 2007 statement, the Veteran indicated that the rheumatism sustained due to injury in service has been continuous and causes constant pain and discomfort.

In a March 2013 opinion, the examiner stated that the Veteran did not currently have rheumatoid arthritis.  She indicated that the Veteran has degenerative disc disease of the lumbar spine (as evidenced by a March 2007 lumbar MRI) which is not rheumatoid arthritis or rheumatism.  Furthermore, the examiner noted that the current lumbar degenerative disc disease which was diagnosed several years after military service was not related to active duty or to the service-connected thoracolumbar sprain, as it was a normal progression of the aging process.

In the absence of proof of a current disability claimed as rheumatism, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  In the absence of any competent evidence of rheumatism/rheumatoid arthritis during the appeal period, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of rheumatism due to disease or injury, the Board must deny the Veteran's claim. 

As noted above, the Veteran has complained of pain and discomfort.  However, a claim of service connection for discomfort or pain alone cannot be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

With regard to the Veteran's competence and credibility, he has claimed entitlement to rheumatism.  In any event, the Veteran is not competent to provide an opinion as to the presence of a current disability, as he does not have the requisite medical expertise.  In this regard, the presence of such disability is a complex medical question as it involves more than just lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The VA examination reports and outpatient treatment records are negative for objective findings related to rheumatism/rheumatoid arthritis.  Any assertions from the Veteran are outweighed by the objective clinical findings and conclusions made by a medical professional. 

Without a diagnosed chronic disability associated with rheumatism, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for rheumatism must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).
Left foot/ankle

The Veteran contends that his left foot/ankle disability is directly related to his military service.  Service treatment records reflect that the Veteran was treated for a strained tendon of the left heel in August 1979 while on active duty.  There is no further recurrence of this disorder.  As previously noted, there is no separation examination of record; however, the Veteran underwent a VA general medical examination in September 1980 in which there are no references to a left foot/ankle disorder.

The earliest reference to a left foot disability noted in the file is an April 2007 VA physical therapy progress note.  The examiner noted left foot plantar fasciitis and metatarsalgia more than 2 months.

In a November 2007 statement, the Veteran stated that his left foot disability is related to his injury in service, and that he has experienced continuous symptoms.

Pursuant to the June 2012 Board remand, the Veteran underwent a VA examination in July 2012.  After examination of the Veteran and a review of the claims file, the examiner opined that the Veteran's current left plantar fasciitis is less likely as not related to military service.  The examiner essentially noted that the Veteran did experience a strain tendon of the left heel in 1979 during service; however, there were no more complaints until 2007 when he was diagnosed and treated for the current disability; thereby finding that the in-service left heel tendon strain resolved at the time of service.

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The medical evidence of record shows that the Veteran has been assessed with left plantar fasciitis.  The Board notes, however, the probative evidence of record demonstrates that the Veteran's plantar fasciitis is not related to his service.  In this regard, the Veteran's service treatment records from his period of service were negative for any complaints, treatments, or diagnoses referable to plantar fasciitis.  Moreover, left plantar fasciitis was first noted in March 2007 many years post service.

Moreover the probative July 2012 VA examiner determined that there was no evidence to support any residual disability of the in-service left heel tendon strain.  Specifically, the examiner indicated that, after full review of the Veteran's claims folder, there is no evidence to support chronicity of left heel strain as the heel strain resolved during service; and that the current left plantar fasciitis was acquired in 2007 several years after active duty.

The Veteran has also offered his opinion indicating that his left foot/ankle disability is due to service.  However, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Additionally, to the extent that the Veteran has contended that he has experienced left foot/ankle symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran reported in a November 2007 statement that he has experienced left foot/ankle discomfort since service.  

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, as noted, while there does not appear to be a separation physical on file, on the September 1980 VA examination (done 5 months post service), the feet were normal on clinical evaluation at that time.  Furthermore, post-service treatment records do not show any treatment for any left foot disability prior to 2007.  Finally, the Board observes that the Veteran had previously filed claims in 1980 and 2003, but did not claim service connection for his left foot/ankle disorder.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced left foot symptoms since service is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of such symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of left foot/ankle disability to be not credible.

Therefore, the Board finds that the Veteran's left foot/ankle is not related to any disease, injury, or incident of service, to include the noted in-service left heel strain.  Consequently, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left foot/ankle disorder.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Increased ratings

The Veteran contends that the current ratings assigned are not adequate for his thoracolumbar spine and left leg disabilities.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and  injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in claims for increase, when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the lumbosacral spine provide a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation. 

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Thoracolumbar spine

Here, in comparing the Veteran's symptoms during the period of appellate review to the rating criteria, the Board finds that the service-connected thoracolumbar back disability does not warrant an evaluation in excess of the currently assigned rating. 

On March 2007 VA examination, the Veteran reported that his low back pain had become progressively worse.  He indicated that the pain was a 9/10 and constant.  The Veteran reported lower extremity weakness, paresthesias, and unsteadiness.   He reported experiencing severe flare-ups about every 2 to 3 weeks.  He reported that during these flare-ups he was unable to work or socialize.  The Veteran reported that he has in the past received 2 medical certificates for strict bed rest-one for 3 days and another for 4 weeks due to acute intervertebral disc syndrome.  Physical examination revealed spasm on both sides; no atrophy, guarding, pain with motion, tenderness, or weakness; the muscle spasm was not severe enough to cause abnormal gait or abnormal spinal contour; muscle tone was normal; there was no abnormal sensation noted in the lower extremities; bilateral knee jerks were hypoactive; bilateral ankle jerks were absent; bilateral plantar babinski flexion was normal; there was no spinal ankylosis.  Summary of range of motion was noted to be 0 to 60 degrees; right and left lateral flexions and rotations were 0 to 25 degrees; and extension was 0 to 25 degrees.  The Veteran reported that he was currently employed as a mail letter carrier; and that he lost at least 6 weeks of work during the last 12-month period.

Records associated with the SSA determination show treatment for low back disability; however no range of motion studies were documented.

Private and VA treatment records dated from 2003 to 2009 show, among other things, ongoing treatment for low back disability; however, other than the VA examinations, there are no range of motion studies documented.

On June 2008 VA spine examination, the Veteran reported stiffness and weakness with radiating pain to the left leg.  He indicated that he experiences these symptoms 3-4 hours a day with a 7/10 pain intensity.  He reported flare-ups with a pain intensity of 9/10 weekly lasting several hours and aggravated by prolonged standing, ambulation, or bending forward.  The Veteran uses a one point cane for assistance and he indicated that he was able to walk for 20-30 minutes.  He indicated that he was unsteady but did not report falling.  The Veteran reported that he was independent in self care and that he was currently working in the U.S. Postal service with accommodations.  Range of motion studies revealed forward flexion 0 to 40 with pain in the last 20-functional loss of 50 due to pain; extension 0 to 10 with pain in last 10-functional loss of 20 due to pain; bilateral lateral flexion each to 15 degrees with pain at 10 degrees-functional loss of 15 due to pain; bilateral lateral rotation each to 15 degrees with pain at 10 degrees-functional loss of 15 due to pain; there was no weakness or fatigue after repetitive use or during flare-ups.  The examiner noted that spasms were palpated and that the Veteran's gait was non anatalgic.  Neurological examination was unremarkable.  The Veteran reported that he had not been prescribed bed rest.

On July 2012 VA examination, the Veteran reported that since his last VA examination, his back condition had increased in intensity relative to pain.  He reported constant pain with radiation to the left lower extremity.  He reported experiencing flare-ups and during those times it was difficult for him to walk prolonged distances.  Range of motion revealed forward flexion 0 to 50 with pain at 50 degrees; extension 0 to 20 with pain at 20 degrees; bilateral lateral flexion each to 20 degrees with pain at 20 degrees; bilateral lateral rotation each to 20 degrees with pain at 20 degrees; the Veteran's range of motion remained unchanged after 3 repetitions; there was no weakness or fatigue after repetitive use or during flare-ups; there was noted muscle spasms, however such did not result in abnormal gait or spinal contour; muscle strength testing was normal, there was no atrophy; deep tendon reflexes were absent in the ankles, and normal in the knees; sensory testing was normal except decreased sensations were noted in the left ankle and foot; straight leg testing was negative bilaterally; the examiner noted moderate radiculopathy in the left lower extremity; disc disease was noted and the Veteran reported less than 1 week of incapacitating episodes.   

The evidence does not show that since the April 2008 claim for increase, forward flexion of the Veteran's thoracolumbar spine was limited to 30 degrees or less, even considering additional limitation of function due to DeLuca factors.  The evidence does not reveal any additional separately ratable neurological symptoms (other than what was currently compensated) and the record is also silent for findings of favorable ankylosis.  Additionally, while the Veteran is shown to have degenerative disc disease, the examiner noted that such is not related to the Veteran's service-connected thoracolumbar spine sprain, but is due to the normal progression of aging.

In summary, the Veteran's thoracolumbar spine sprain did not meet the criteria for the next higher (40 percent rating) at any time since the April 2008 claim for increase.

Left leg radiculopathy

The Veteran's radiculopathy of the left lower extremity has been assigned a 20 percent rating under Code 8520, 38 C.F.R. § 4.124a (2013). 

The Board also notes that under 38 C.F.R. § 4.124a, Code 8520, which pertains to paralysis of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent disability rating is assigned for moderate incomplete paralysis; a 40 percent disability rating is assigned for moderately severe incomplete paralysis; a 60 percent disability rating is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent disability rating is assigned for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. 

After a careful review of the record, the Board finds that a higher increased rating is not warranted for radiculopathy of the left lower extremity at any time during the appeal period.  Indeed, the evidence has been reflective of some decreased sensation and absent ankle reflexes, but near-normal muscle strength.  Moreover, the VA examinations showed entirely normal position sense and vibration sense in the left leg.

The Board finds that the Veteran's symptoms for the entire appeal period show no more than "moderate" symptoms.  

Therefore, a 40 percent rating for moderately severe incomplete paralysis under Diagnostic Code 8520 is not assignable.

In sum, a higher increased rating for the Veteran's radiculopathy is not warranted at any time during the rating period. 



Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected thoracolumbar disability with associated radiculopathy, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.




ORDER

Service connection for arthritis, claimed as rheumatism, is denied.

Service connection for a left foot/ankle disorder is denied.

A rating in excess of 20 percent for left lower extremity radiculopathy is denied.

A rating in excess of 20 percent for thoracolumbar spine disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Pursuant to the June 2012 remand, the Veteran was scheduled for various VA examinations for the purpose of obtaining medical opinions.  When VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Relevant to the Veteran's cervical spine disability and right arm numbness claims, the Veteran contends that such disabilities are related to service, or to the service-connected thoracolumbar spine disability.  On the most recent July 2012 VA examination, the examiner essentially opined that the Veteran's current cervical condition was less likely due to or aggravated by service or a result of the service-connected thoracolumbar spine disability, as the cervical and lumbar spine are two different anatomical regions that are supplied by different nerves and they are different bony structures.  In short, the examiner's stated rationale reflects that the cervical spine was not caused by service or the service-connected thoracolumbar spine disability.  The Board notes, however, the examiner did not adequately address the issue of whether the service-connected thoracolumbar spine disability aggravated the Veteran's cervical spine disability pursuant to Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  Thus, the Board finds the opinion inadequate.  See Barr, supra.

With regard to the Veteran's service connection claim for right arm numbness, the July 2012 VA examiner determined that right arm pathology was not currently shown.  The Board notes, however, in a March 2007 statement from the Veteran's private provider, bilateral upper extremity cervical radiculopathy was shown.  Therefore, the Board finds that indeed, current right arm disability was shown during the appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the current disability requirement of service connection is satisfied.  As current disability is shown, a medical opinion addressing the etiology of the Veteran's right arm pathology is necessary.

Relevant to the TDIU claim, the Veteran has alleged being unemployable due to disabilities incurred in service.  The Board notes that the pending claims for service connection, as well as the referred issue noted in the Introduction, may therefore affect his eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims that are being remanded by the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, on remand, the Veteran should once again be given an opportunity to identify any healthcare provider who has treated him for his cervical spine and right arm disorder.  Thereafter, any identified records, to include those from the San Juan, Puerto Rico, VA facility dated from July 2012 to the present, should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his cervical spine and right arm since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the San Juan VA Medical Center dated from July 2012 to the present, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's July 2012 back examination. The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the July 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an addendum opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's cervical spine disability has been aggravated by his service-connected thoracolumbar spine disability.  By aggravation, the Board means a permanent increase in the underlying severity of the disability that is beyond natural progression.

The examiner should also note whether the right arm numbness/disability is the result of associated neurologic impairment from the service-connected thoracolumbar spine disorder.  Note:  the examiner is to take into consideration that the Veteran has right arm pathology even though not currently shown on examination.

In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's cervical spine and right arm disabilities.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


